Citation Nr: 0911001	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1. Entitlement to service connection for ulcer disease. 

2. Entitlement to service connection for an acquired 
psychiatric disorder, claimed as life circumstance, to 
include stress and depression.  

3. Entitlement to an initial rating in excess of 10 percent 
for retropatellar pain syndrome of the left knee. 

4. Entitlement to an initial rating in excess of 10 percent 
for retropatellar pain syndrome of the right knee. 

5. Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome with cholecystectomy, hiatal 
hernia, and a history of gastritis.  

6. Entitlement to an initial compensable rating for left 
hallux valgus with flexion deformities of the 3rd, 4th, and 5th 
toes.  

7. Entitlement to an initial compensable rating for right 
hallux valgus.  

8. Entitlement to an initial compensable rating for migraine 
headaches.  



REPRESENTATION

Veteran represented by:  Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
November 1995 to September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2000 and May 2001 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claims for which service connection is 
sought and granted service connection for the disabilities 
for which initial higher ratings are sought.  

In September 2004, a hearing at the RO, which was scheduled 
for October 2004, was postponed.  In November 2008, the 
Veteran cancelled a videoconference scheduled for December 
2008.  See 38 C.F.R. § 20.702(e) (2008) (a request for a 
hearing may be withdrawn by an appellant at any time before 
the date of the hearing).  

The claim of service connection for an acquired psychiatric 
disorder, claimed as life circumstance, to include stress and 
depression, is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




FINDINGS OF FACT

1. There is no competent evidence that the Veteran has ever 
had ulcer disease. 

2. The retropatellar pain syndrome of the left knee is 
manifested by flexion of not less than 105 degrees and full 
extension, without subluxation, instability, or arthritis 
confirmed by X-ray.

3. The retropatellar pain syndrome of the right knee is 
manifested by flexion of not less than 100 degrees and full 
extension, without subluxation, instability, or arthritis 
confirmed by X-ray.  

4. The Veteran does not have multiple small eroded or 
ulcerated areas of the stomach, more or less constant 
abdominal distress or frequent attacks of colic, or 
considerable impairment of health due to her multiple 
service-connected gastrointestinal disabilities.  

5. The Veteran has left hallux valgus with flexion 
deformities of the 3rd, 4th, and 5th toes, without resection of 
the metatarsal head; her condition is not productive of 
severe impairment and does not equate to amputation of the 
left great toe.  

6. The Veteran has right hallux valgus, without resection of 
the metatarsal head; her condition is not productive of 
severe impairment and does not equate to amputation of the 
left great toe.  

7. The Veteran has had prostrating headaches averaging one in 
two months since July 20, 2005, and not prior to that period; 
she has had monthly prostrating migraine headaches since June 
5, 2008; and there is no evidence of severe economic 
inadaptability at any period.  




CONCLUSIONS OF LAW

1. Ulcer disease was not incurred or aggravated in active 
service and service connection for ulcer may not be presumed 
based on the one-year presumption for a chronic disease; and 
ulcer disease is not proximately due to or aggravated by 
service-connected irritable bowel syndrome, cholecystectomy, 
hiatal hernia, or gastritis.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
3.310(a), (b) (2008). 

2. The criteria for an initial rating in excess of 10 percent 
for retropatellar pain syndrome of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5260 (2008).  

3. The criteria for an initial rating in excess of 10 percent 
for retropatellar pain syndrome of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5260 (2008).  

4. The criteria for an initial rating in excess of 10 percent 
for irritable bowel syndrome with cholecystectomy, hiatal 
hernia, and a history of gastritis are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.10, 4.21, 4.114, Diagnostic Codes 7307, 7318, 7319, 7346 
(2008). 

5. The criteria for an initial compensable rating for left 
hallux valgus with flexion deformities of the 3rd, 4th, and 5th 
toes are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5280 (2008). 

6. The criteria for an initial compensable rating for right 
hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5280 (2008). 

7. The criteria for an initial compensable rating prior to 
July 20, 2005 for migraine headaches are not met; the 
criteria for a rating of 10 percent, and no higher, effective 
July 20, 2005, and a rating of 30 percent, and no higher, 
effective June 5, 2008, for migraine headaches are met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansfield, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

VA is not required to provide a predecisional adjudication of 
what evidence is needed to grant a claim because "the duty 
to notify deals with evidence gathering, not analysis of 
already gathered evidence" nor is VA required to provide 
notice "upon receipt of every piece of evidence or 
information."  Locklear v. Nicholson, 20 Vet. App. 410, 415 
(2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

As to the claims for increase, if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the VA must provide at least general notice of that 
requirement to the claimant.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the initial claims for increase, the RO provided pre-
adjudication VCAA notice by letter, dated in February 2001, 
addressing the underlying claim of service connection.  
Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 21 Vet. App. 128 (2008). 

In any case, the RO provided pre- and post-adjudicatory VCAA 
notice as to the claims for service connection and for higher 
ratings by letters dated in February 2001, May 2004, and May 
2008.  The Veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  The Veteran was also notified of the type of 
evidence needed to substantiate the claims for a higher 
rating, namely, evidence to show that the service-connected 
disabilities have gotten worse, the effect that worsening has 
on employment and daily life, and the Diagnostic Codes under 
which the claimant is rated.  

The Veteran was further informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  

To the extent that the notice did not include the degree of 
disability and the effective date of the claim, the notice 
was defective, but as the claim of service connection is 
denied, no disability rating or effective date can be awarded 
as a matter of law, and therefore there is no possibility of 
any prejudice to the Veteran with respect to the timing error 
as to degree of disability and the effective date of the 
claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

To the extent that the May 2008 VCAA notice came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated, as evidenced by the supplemental 
statement of the case, dated in June 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43 (2008) (evidence demonstrating a 
disability's worsening and the effect thereof on employment 
and daily life, except for the criteria needed for a higher 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in disability).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  

The RO has obtained the Veteran's service treatment records, 
private clinical record, and VA treatment records.  The 
Veteran declined an opportunity to testify in support of the 
claims.  Also, no additional records have been identified 
that would be available for consideration in this appeal.  
Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claims.  38 U.S.C.A.§ 5103A(d).  
He was afforded VA examinations in August 2000, February 
2005, July 2005, and June 2008, specifically to evaluate the 
nature and severity of the disabilities at issue.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service treatment records show that the Veteran's enlistment 
examination in November 1994 was negative.  Multiple blood 
studies during service found that the Veteran's hematocrit 
and hemoglobin levels were within normal limits except in 
February 1998 and May 1998 and again in September 1999 when 
the levels were subnormal.  

The Veteran was seen at the Frankfort Regional Medical Center 
in August 1999 for gastrointestinal complaints and no 
abnormality was noted on a mental status evaluation.  The 
differential diagnoses were gastroenteritis, pancreatitis, 
cholecystitis, gastritis, peptic ulcer disease, and 
constipation.  

An August 1999 esophagogatroduodenoscopy at the Norton 
Hospital in August 1999 found gastritis and a hiatal hernia.  
An August 1999 statement from a private physician reflects 
that an upper endoscopy was essentially normal and no "H-
pylori" was identified.  The Veteran had a cholecystectomy 
in September 1999.  

A service treatment record dated sometime between September 
1999 and July 2000 shows that the Veteran was given Zantac 
for "gastritis/ulcer."  

An April 2000 upper endoscopy revealed duodenal inflammation 
and inflammation of the gastric antrum, which was confirmed 
by an April 2000 gastric biopsy that revealed inflammation of 
the duodenal bulb and gastric antrum but no evidence of "H. 
pylori."  

The service discharge examination in August 2000 revealed no 
pertinent abnormality.  

On VA general medical examination in August 2000, the Veteran 
reported that during service she had been told that cartilage 
damage was the cause of locking of her knee and she was given 
knee braces to use with strenuous weight-bearing activity and 
had had physical therapy for what she was told was 
patellofemoral syndrome.  She complained of intermittent left 
and constant right knee pain, as well weakness, stiffness, 
heat, redness, instability, locking, fatigue, and lack of 
endurance.  She took Feldene once daily, which diminished her 
knee pain.  She reported having limitation from flare-ups 
that were severe and occurred 1 to 2 times weekly, lasting 24 
hours.  They were precipitated by bending and running and 
were alleviated by application of warm packs and sitting.  
She had not had knee surgery or dislocations of the knee.  

As to the gastrointestinal system, the Veteran stated that in 
1998 she began having abdominal swelling, pain with bowel 
movements, and urgency with being unable to urinate as well 
as constipation.  She had had melena, weight gain, nausea, 
vomiting, and occasional diarrhea but not hematemesis or 
anemia.  Inflammatory bowel syndrome, causing slow motility 
of her bowels, had been diagnosed.  She took medication for 
abdominal pain and, due to daily constipation, a stool 
softener.  She stated that her gastrointestinal symptoms were 
worsening.  A synopsis of the service treatment records 
regarding the Veteran's gastrointestinal and genitourinary 
systems was recorded.  

The Veteran further reported that she had continued to have 
nausea and vomiting even after her gall bladder removal in 
September 1999, following which she gained weight, but the 
symptoms were not as severe.  She again denied hematemesis 
and melena.  She took Phenergan as needed.  She had been told 
that she had an ulcer but was not sure where it was located.  
She denied a history of circulatory disturbances after meals 
or hypoglycemic reactions.  She had been on antibiotic in the 
past which she had been told would help her ulcer.  It was 
noted that a past endoscopy had yielded a diagnosis of mild 
duodenal inflammation and mild antrum inflammation.  

The Veteran had been diagnosed in the past with bone spurs in 
her feet, and had been told by a family practitioner that she 
had gout.  She denied weakness, swelling, heat, and redness 
of her feet but reported having fatigability, stiffness, and 
lack of endurance.  At rest she had a burning pain and the 
pain became worse on standing, and even greater upon walking.  
She reported having flare-ups in her feet in the areas of her 
metatarsophalangeal spurs, bilaterally, which were severe and 
occurred daily and lasted 1 to 2 hours.  These episodes were 
precipitated by shoe wear and alleviated by removing her 
shoes, foot massages, and soaks.  She had no limitations with 
flare-ups.  She had been given a cushion to wear in her shoe 
over the region of spurring which had caused tightness and 
increased pain.  She had not had foot surgery and did not 
wear corrective shoes.  She had slowed down because she had 
to take her feet out of her shoes and had to use larger and 
wider shoes.  

The Veteran reported, as to migraine headaches, that during 
her headaches she took Excedrin and over-the-counter 
medications and also rested.  She had been to an emergency 
room twice due to headaches.  With the headaches she had 
nausea and blurred vision.  The headaches were aggravated by 
light and noise and occurred 1 to 2 times monthly and were 
precipitated by stress.  She estimated their severity to be 8 
or 9 on a scale of 10.  They lasted 2 to 4 hours, depending 
upon their severity.  She had functional loss during the 
headaches in which she was not able to maintain any level of 
activity.  

On physical examination it was reported that the Veteran's 
maximum weight in the past year was the same as her current 
weight of 158 pounds and her minimum weight in the last year 
was 118 pounds.  She ambulated without difficulty and had 
normal posture, gait, and stance.  She had generalized 
abdominal tenderness, but the abdomen was soft and without 
distention.  There was no guarding or rebound.  Bowel sounds 
were hyperactive in all four quadrants.  There was suprapubic 
tenderness on palpation.  There was no organomegaly or 
palpable masses.  She reported that a stool guaiac had been 
negative.  She had full and painless range of motion of the 
knees, but there was grinding within the knees on motion, 
which was greater in the right knee than the left.  McMurray 
and Drawer's signs were negative and there was no laxity of 
the medial or lateral ligaments of either knee.  She had full 
and painless range of motion of the ankles and there was no 
increase in joint size nor any warmth, erythema, swelling or 
effusion.  There was normal strength of the lower extremities 
with no stated pain on resistance.  She had a bilateral 
hallux valgus deformity, greater on the right than the left, 
with prominence of the 1st metatarsophalangeal joints, 
bilaterally.  She had a claw foot deformity of the 3rd and 5th 
digits but only on the right foot.  She could walk on her 
heels and on her toes without difficulty and could perform 
tandem walk.  Deep knee bends were performed fully and 
normally.  She had a normal gait and normal coordination, 
sensation and position sense.  

The pertinent diagnoses were (1) right 1st 
metatarsophalangeal bunion, by X-rays, (2) mild flexion 
deformity of the 3rd, 4th, and 5th toes of the left foot, by X-
ray, (3) history of migraine headaches, (4) bilateral knee 
condition, normal by X-ray, but insufficient evidence to 
currently warrant a diagnosis, (5) status post 
cholecystectomy due to chronic cholecystitis, (6) functional 
gastrointestinal disorder, (7) no evidence of inflammatory 
bowel disease, (8) mild chronic gastritis, and (10) history 
of ulcer, per patient, with normal "EGD" and no evidence of 
ulcer in the past or currently.  

X-rays of the Veteran's feet revealed a mild flexion 
deformity of the 3rd, 4th, and 5th toes of the left foot with 
the joint spaces being well maintained.  X-rays of the right 
foot revealed exaggeration and induration of the soft tissues 
adjacent to the outer aspect of the 1st metatarsophalangeal 
joint but no degenerative osteoarthritis of that joint, as 
well as a very mild hallux valgus deformity and on weight-
bearing there was close to normal appearance as far as the 
calcaneal angle of inclination and the tarlar angle of 
declination.  The conclusion was that there was an apparent 
bunion of the outer aspect of the 1st metatarsophalangeal 
joint without significant degenerative osteoarthritis.  

The Veteran submitted two medical articles concerning 
gastroesophageal reflux disease (GERD).  

The Veteran was hospitalized from November 2001 to December 
2001 at the Norton Hospital for gastroenteritis.  She had had 
nausea, abdominal pain and intractable vomiting.  An 
abdominal X-ray series found an undistended jejunal loop in 
the left mid-abdomen, which was not indicative of intestinal 
obstruction but an early jejunal abnormality or a focal 
adynamic ileus was not excluded.  

Private clinical records reflect that a December 2001 
endoscopy revealed a medium sized hiatal hernia and a biopsy 
revealed gastric erosion (of the body of the stomach).  

VA outpatient treatments show that in July 2004 the Veteran 
complained of having blown-out a knee and that she planned to 
wear a knee brace.  In November 2004 she still complained of 
problems with both knees, that is, having intermittent 
swelling, aching, and locking. 

On VA orthopedic examination in February 2005, the Veteran's 
medical records were reviewed.  The Veteran complained of 
constant and daily knee pain, which was greater in the right 
knee, but she rated the severity of both as being 7 on a 
scale of 10.  She reported having flare-ups of pain 3 or 4 
times weekly, which was as high as 10 on a scale of 10.  The 
pain decreased when she was off of her feet or if she 
elevated her legs, took Ibuprofen or a hot bath.  These 
usually lasted 8 hours but sometimes as long as 2 days, and 
during these she had loss of motion.  She avoided activities 
that involved going up and down stairs and did less walking.  
Sometimes at work she had to get up and move around due to 
knee pain.  

The Veteran also complained of locking of her knees and that 
locking of the right knee had twice caused her to fall.  She 
also reported having stiffness, swelling, and weakness of the 
knees but not redness, increased warmth, fatigability or 
giving way.  She complained of a popping and cracking sound 
in her knees and having difficulty going up and down stairs.  
She did not use crutches, a cane or corrective shoes.  She 
had braces but had not worn them in the last month due to a 
decrease in her physical activity.  She had not had 
dislocations or subluxation of the knees.  She had been told 
by a private physician that she had inflammatory arthritis in 
her great toes, but she did not think that this affected her 
knees.  She had not missed work in the last 12 months due to 
her knee, but at work she sometimes elevated her legs or had 
to walk around due to knee pain, or get help to obtain files 
out of cabinets that were too low or too high to reach.  
There was no other effect to her work.  

The examiner noted that X-rays in June 2004 of the knees had 
been normal.  On physical examination, the Veteran had a 
normal gait and stance.  She did not use any mechanical aids 
or braces.  She wore slip-on shoes that had no unusual shoe 
wear or breakdown.  There was painless range of motion of the 
right knee, from 0 degrees of extension to 140 degrees of 
flexion, and there was no lack of endurance, weakness or 
fatigability with repetitive right knee motion.  After 
repetitive motion, range of motion of the right knee was as 
before and without complaint.  There was painless range of 
motion of the left knee, from 0 degrees of extension to 140 
degrees of flexion, and there was no lack of endurance, 
weakness or fatigability with repetitive left knee motion.  
The Veteran grimaced on palpation of the medial joint line 
and patella tendons of each knee.  She had normal strength in 
the left knee and likely so in the right knee.  There was no 
pain on resistive motion of the left knee and no change in 
strength with repetitive motion.  She grimaced on resistive 
flexion and extension of the right knee and had mild guarding 
for resistive flexion and extension.  She had no change in 
strength in the right knee on repetitive motion but still had 
pain with resistive motion after repetitive motion.  She had 
palpable bilateral knee crepitus and mild audible crepitus on 
performing deep knee bends.  She had no swelling, effusion, 
instability, weakness, redness, increased warmth or abnormal 
motion of the knees.  McMurray's and Drawer's signs were 
negative and there was no medial or lateral ligamentous 
laxity of either knee.  There was no ankylosis.  The 
diagnosis was retropatellar pain syndrome of both knees.  

On VA examination in February 2005 of the Veteran's feet, her 
medical records were reviewed.  She reported that her right 
foot was worse than her left foot and that the pain in her 
feet was in each great toe.  She complained of right great 
toe pain that, most of the time, was 7 or 8 on a scale of 10.  
This was usually precipitated by being on her feet during the 
day.  With flare-ups she had increased pain with movement of 
her toes, but there was no loss of motion and during these 
she did not walk for exercise and, so, reported having loss 
of function.  The flare-ups were decreased by taking off her 
shoes and elevating her foot.  

The Veteran also complained of left great toe pain which 
ranged from 1 to 6 on a scale of 10 but reported having 
flare-ups with pain ranging from 6 to 10 4 to 5 days out of 
the week.  After it started, it lasted the rest of the day.  
There was no loss of motion during flare-ups but during these 
she did not walk for exercise.  The flare-ups were decreased 
by taking off her shoes, but she still sometimes had pain 
while sitting down.  

The Veteran also complained of some redness and swelling of 
the metatarsophalangeal joints, greater on the right.  She 
had been told by a physician that she had gout attacks in her 
great toes.  She had bought shoes that were larger than her 
correct size due to her problems.  She did not report any 
other symptoms, including weakness, stiffness, increased 
warmth, fatigability or lack of endurance.  She took 
Ibuprofen, which helped decrease swelling in the great toes 
but did not help relieve the pain very much.  She reported 
that the Ibuprofen aggravated her reflux disease.  She did 
not have braces for her feet and did not use a cane, crutches 
or corrective shoes.  She had not had foot surgery and did 
not use shoe inserts.  She had not missed any work in the 
last 12 months due to her feet but reported that her foot 
pain affected her concentration.  

On physical examination, the Veteran had hallux valgus, 
bilaterally, which was correctible to 0 degrees on the right 
great toe and to 0 degrees on the left toe without pain.  
There was no pain on manipulation of the right great toe.  As 
to the metatarsophalangeal joint of right great toe there was 
dorsiflexion to 40 degrees and plantar flexion to 50 degrees, 
with a grimace only at the end of plantar flexion.  The 
distal interphalangeal joint of the right great toe flexed to 
50 degrees.  She did not have any complaints on repetitive 
motion of the right great toe, and after repetitive motion 
there was no change in range of motion of the 
metatarsophalangeal or interphalangeal joints.  

The metatarsophalangeal joint of the left great toe had 
dorsiflexion to 40 degrees and plantar flexion to 50 degrees, 
and the distal interphalangeal joint of the left great toe 
flexed to 50 degrees.  There was no pain on motion of the 
left great toe and no pain or other symptoms on repetitive 
motion, including no change in range of motion.  She grimaced 
to palpation of the "right" metatarsophalangeal joint and 
complained of tenderness to palpation over the medial aspect 
of the right mid-longitudinal arch.  She had no tenderness of 
the left great toe or left foot.  She had normal strength of 
both feet and all toes, with no pain on resistive motion.  
There was no change in strength on repetitive motion of the 
great toes.  

The Veteran had no swelling, instability or weakness of her 
feet.  She had normal position of her feet on walking, 
standing, squatting, supination, pronation, and when arising 
on her heels and toes, but she did complain of pain in her 
knees and great toes on squatting.  There was no functional 
limitation on walking or standing.  She was able to do a full 
deep knee bend without difficulty.  She had symmetrical 
callus formation on both feet except for a 1 cm. mild callus 
on the plantar surface of the right 2nd metatarsal head, 
which was not present on the left side.  There was no unusual 
shoe wear or breakdown.  She had normal skin on her feet and 
had normal pedal pulses as well as no vascular changes.  She 
did not have hammer toe, high arch or clawfoot.  Her arches 
were normal.  She did not have any problems with her Achilles 
tendons, either on weight-bearing or nonweight-bearing.  
There was no forefoot or mid-foot malalignment.  The 
diagnosis was bilateral hallux valgus of the great toes.  

On VA gastrointestinal examination in February 2005, the 
Veteran's medical records were reviewed.  She reported that 
even with taking Zantac she had daily reflux with associated 
substernal burning.  She took Pepto-Bismol about twice weekly 
for reflux but stated that she did not have regurgitation.  
She reported that she could sometimes go 2 or 3 days without 
a bowel movement but did not have a bowel movement daily.  
She reported feeling constipated and bloated.  She stated 
that a colonoscopy had revealed internal hemorrhoids.  She 
took a stool softener daily.  In the last 2 years she had 
only had two occasions of a sudden urge to have a bowel 
movement and each time had not been able to get to a bathroom 
in time.  She reported that in the last year her minimum 
weight had been 168 pounds and her maximum had been 173 
pounds.  She complained of nausea every other day and 
vomiting once or twice monthly.  There had been a decrease in 
the frequency of vomiting since she had been on Zantac.  She 
reported having had hematemesis in 2004.  

On physical examination, the Veteran was not malnourished and 
there was no anemia or other evidence of debility.  She was 
somewhat overweight.  She grimaced on palpation over the 
right and left upper abdominal areas and the epigastrium.  
The diagnoses were a hiatal hernia and irritable bowel 
syndrome.  

On VA neurology examination in July 20, 2005, the Veteran's 
medical records were reviewed.  The Veteran reported that she 
continued to have headaches once monthly, which were located 
behind her eyes, and sometimes her teeth hurt.  She assessed 
the severity as being 7 or 8 on a scale of 10, but about 
every other month she had a severe headache that was 10 on a 
scale of 10.  She took Excedrin for the headaches, and 
sometimes Ibuprofen.  After taking medication the headaches 
usually decreased.  When she had one of the severe headaches, 
she had to lay down in a dark room but could function when 
she had the lesser headaches, although with difficulty 
concentrating.  She reported having photophobia with the 
headaches and felt irritable and had nausea but only 
intermittently threw up.  She sometimes had a ringing in her 
ears or her teeth hurt during a headache.  The headaches 
could last up to 2 days at a time.  She did not report having 
any weakness or fatigability with her migraine headaches.  
She related that her functional loss included being slowed 
down at work.  She had missed 2 to 3 days of work in the last 
12 months due to headaches.  

On physical examination the Veteran was able to do a normal 
heel and toe walk but complained of left knee pain when 
walking on her toes.  She was able to do a deep knee bend and 
had a negative Romberg.  She had a normal gait, stance, and 
coordination.  She had normal strength throughout and had no 
pain on resisted motion.  The diagnosis was migraine 
headaches.  

VA outpatient records dated in 2006 show complaints of knee 
pain, gastroesophageal reflux disease, headaches, and pains 
in the feet.  In November 2006, it was noted that she was 
having migraines once a week for the past 2 months, sometimes 
precipitated by sinus congestion and weather changes.  

Private clinical records reflect that the Veteran was treated 
in August 2006 for an acute sprain of each knee.  It was 
reported that her right knee had given out and she had fallen 
down some stairs.  She had a problem with hypermobility of 
the joints.  On examination there was mild joint laxity of 
the left knee.  

Private records from J.N., M.D., dated in February 2006, 
indicate that on examination the Veteran had no effusion of 
the knees but had marked patellofemoral crepitus with motion 
and excellent range of motion.  There was no soft tissue 
swelling, synovitis or major deformities of her ankles or 
feet, but she had enlargement of the 1st metatarsophalangeal 
joints, bilaterally.  It was notable that she had slight 
hypermobility of all joints.  He gait and station were 
normal.  Strength was 5/5 and symmetric throughout.  The 
diagnoses included diffuse pain syndrome with a likely 
combination of hypermobility, patellofemoral arthritis and 
fibromyalgia (with the latter remaining a diagnosis of 
exclusion), patellofemoral arthritis, mild osetoarthritic 
changes of the feet, and mild hypermobility syndrome.  

Private clinical records show that in March 2006 at Bluegrass 
Physical Therapy, range of motion of the knees was flexion to 
136 degrees on the left and 140 degrees on the right; 
extension was to 8 degrees on the left and 10 degrees on the 
right.  Anterior Drawer's and Lachman's signs were negative.  
In April 2006 J.N., M.D., issued a prescription for braces 
for patellar stability.  

On VA examination for fibromyalgia in May 2007 the Veteran 
had flexion of each knee to 130 degrees with pain at 130 
degrees.  Extension in each knee was to 0 degrees without 
pain in either knee.  She had full range of motion of both 
ankles without pain.  

Private records dated in June 2007 and July 2007 show that 
the Veteran was seen for bilateral foot pain, with the left 
greater than the right, and also heel and bunion pain.  
Muscle strength was within normal limits, and range of motion 
was within normal limits except for decreased range of motion 
at the first metatarsophalangeal joint bilaterally.  MRIs of 
the knees in July 2007 showed tiny left knee effusion with an 
otherwise negative left knee, and right knee chondromalacia 
of the patella with full-thickness cartilage fissuring and 
some subcortical marrow edema.

On VA examination in June 2008 of the Veteran's hernia, it 
was reported that she had more nausea, burning, vomiting, and 
bouts of gastritis.  She sometimes had to go to the emergency 
room due to these symptoms.  She had to control her diet, 
avoiding red meat and some porks.  She took medication.  It 
was reported that she had daily nausea precipitated by 
reclining.  She vomited less than once weekly.  There was no 
history of dysphagia, but there was a history of esophageal 
distress, which occurred daily and was accompanied by 
moderate substernal pain.  She had heartburn or pyrosis 
several times daily and regurgitation several times weekly.  
There was no history of melena or hematemesis.  On physical 
examination, overall general health was fair.  There were no 
signs of anemia, weight loss, or malnutrition.  The diagnosis 
was hiatal hernia, and it was noted to have significant 
effects on the Veteran's usual occupation and was a 
"nuisance" on occupational activities; on usual daily 
activities, there was mild to moderate effect.  

On evaluation of the residuals of the Veteran's 
cholecystectomy, it was reported that she had bloating, gas, 
and alternating diarrhea and constipation, all of which had 
progressively worsened.  She complained of daily nausea and 
of vomiting that occurred less than once a week.  She 
complained of weekly constipation and having diarrhea several 
times weekly.  She reported having epigastric and bilateral 
lower quadrant pain of a colicky, crampy, sharp, and 
pressured nature, which occurred daily and lasted from 30 
minutes to one hour.  The pain was of moderate severity.  

On physical examination the Veteran's weight was 198 pounds 
which represented a 20 percent weight gain compared to her 
baseline.  There were no signs of significant weight loss or 
malnutrition.  She had epigastric and bilateral lower 
quadrant tenderness but no guarding or rebound.  

It was reported that she had had to quit work as a letter 
carrier for the U.S. Postal Service in August 2007, due to 
bilateral knee and bilateral foot pain but was rehired as a 
part-time clerk in March 2008.  It was reported that she had 
only missed one day of work due to her hiatal hernia.  There 
was a mild effect upon performing chores, shopping, 
traveling, feeding herself, dressing, and grooming and a 
moderate effect upon her ability to exercise, and engage in 
sports and recreation.  

On evaluation of gastritis, the Veteran took medication, with 
fair response.  Periods of incapacitation due to stomach or 
duodenal disease occurred 4 or more times a year, lasting 1 
day.  There was burning pain, nausea and vomiting, and 
diarrhea.  The impact on occupational activities was 
increased absenteeism, with mild to moderate effects on usual 
daily activities.  

On VA examination in June 5, 2008 of the Veteran's feet, it 
was reported that the Veteran had a history of arthritis by 
X-ray and plantar fasciitis.  She complained of progressively 
worsening symptoms.  There had been partial relief of her 
symptoms with elevation of her legs, applying heat and cold, 
as well as with medication.  She had bilateral custom 
orthotic inserts which she used in her shoes while at work.  
She thought that she had had a fracture of each 5th toe but 
was unsure.  

As to her left foot, the Veteran reported that, on standing 
and walking, she had pain in the forefeet, each great toe, 
each heel and both arches; swelling in the heels and plantar 
aspect of the feet; had heat and redness in each great toe; 
stiffness of the great toes and entirely in each foot; had 
fatigability of each foot; and lack of endurance of each 
foot, entirely, but no weakness.  

As to her right foot, the Veteran reported having, on 
standing and walking, pain swelling, heat, and redness in the 
right great toe; stiffness of the right great toe and arch, 
fatigability and lack of endurance of the entire right foot 
but no weakness.  

The Veteran reported having daily flare-ups, which did not 
last the entire day, precipitated by work, exercising, 
standing or walking.  These were alleviated by rest or the 
application of hot or cold packs.  The flare-ups caused 
further limitation of walking.  She was able to stand for 3 
to 8 hours, with only short rest periods.  She could walk one 
mile.  It was reported that the efficacy of her shoe inserts 
was fair.  

On physical examination of the Veteran's left foot, there was 
objective evidence of painful motion.  There was subjective 
pain with flexion and extension of the foot and with walking 
on the toes or heels.  There was no objective evidence of 
swelling or instability.  There was objective evidence of 
tenderness over the great toe and arch.  There was no 
objective evidence of weakness.  There was evidence of 
abnormal weight-bearing in the form of callosities.  There 
was no hammertoe deformity.  There was mild bony enlargement 
of the left metatarsophalangeal joint, which was angled to 10 
degrees and correctible to 0 degrees.  There was no pes 
planus, atrophy or other deformity.  

On physical examination of the Veteran's right foot, there 
was objective evidence of painful motion and subjective pain 
with flexion and extension of the foot or with walking on the 
toes or heels.  There was no objective evidence of swelling, 
instability or weakness, but there was objective evidence of 
tenderness.  There was evidence of abnormal weight-bearing in 
the form of callosities.  There was mild bony enlargement of 
the left metatarsophalangeal joint, which was angled to 10 
degrees and correctible to 0 degrees.  There was no pes 
planus, atrophy or other deformity.  It was reported that her 
gait was mildly antalgic.  X-rays of the feet were normal.  
The diagnosis was hallux valgus of both feet.  There was a 
mild effect upon bathing and a moderate effect upon shopping, 
exercising, engaging in sports and recreation, traveling, and 
driving.  There were significant general occupational 
effects.  

On VA examination in June 2008 to evaluate the Veteran's 
headaches, it was reported that the headaches occurred 2 to 3 
times monthly and involved the entire head.  The pain was 
reportedly severe and lasted 1 to 2 days.  The headaches were 
associated with photophobia and phonophobia.  It was reported 
that less than half of the headaches were prostrating.  It 
was reported that the migraine headaches caused increased 
absenteeism and impaired occupational activities due to pain 
and decreased concentration.  

On VA examination in June 2008 of the knees, the Veteran 
reported that her symptoms had worsened and she had more 
problems with locking of the right knee.  Reportedly an MRI 
last year had revealed arthritis and cartilage loss.  She now 
used metal braces on each leg upon activity and occasionally 
on the right knee at work.  She also applied hot and cold 
packs.  She was able to stand for 3 to 8 hours with only 
short rest periods and could walk one mile.  The Veteran 
reported having pain, weakness, and instability of each knee.  
She also reported having episodes of dislocation or 
subluxation several times weekly in each knee.  She reported 
having moderate flare-ups nightly after work, which limited 
mobility and lasted for hours.  

On physical examination the Veteran's gait was antalgic.  
There was evidence of abnormal weight-bearing due to calluses 
of the medial and plantar aspects of each great toe, greater 
on the right than the left.  There was no abnormal shoe wear 
pattern.  She seemed to actively resist passive flexion of 
the knees.  Active and passive right knee motion was from 0 
degrees of extension to 100 degrees of flexion, with pain 
beginning at 80 degrees and ending at 100 degrees.  There was 
no additional limitation of motion on repetitive use.  

Active left knee motion was from 0 degrees of extension to 
105 degrees of flexion, with pain beginning at 80 degrees and 
ending at 105 degrees.  There was no additional limitation of 
motion on repetitive use.  Passive motion was from 0 degrees 
of extension to 115 degrees of flexion, with pain beginning 
at 80 degrees and ending at 115 degrees.  There was no 
additional limitation of motion on repetitive use.  

There was crepitus and guarding of movement of each knee and 
tenderness of the left knee.  There was no clicking, 
snapping, grinding or instability in either knee.  There was 
abnormal tracking of each patella and bilateral subpatellar 
tenderness but no abnormality of menisci in either knee.  The 
diagnosis was retropatellar pain syndrome with a mild effect 
upon bathing; a moderate effect upon performing chores, 
shopping, recreation and traveling; and a severe effect upon 
exercising and sports.  

II.  Service Connection for Ulcer Disease

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  A showing 
of inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008). 

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Certain conditions, such as peptic ulcer disease (gastric or 
duodenal) will be presumed to have been incurred in service 
if manifested to a compensable degree within 1 year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection is awarded when a disability is 
proximately due to or the result of, or permanently 
aggravated by, a service-connected disorder.  38 C.F.R. 
§ 3.310(a), (b).  

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999).  If the 
preponderance of the evidence is against the claim, it is 
denied but if the preponderance of the evidence supports of 
the claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

A note to 38 C.F.R. § 3.309 provides that a proper diagnosis 
of gastric or duodenal ulcer (peptic ulcer) is to be 
considered established if it represents a medically sound 
interpretation of sufficient clinical findings warranting 
such diagnosis and provides an adequate basis for a 
differential diagnosis from other conditions with like 
symptomatology; in short, where the preponderance of evidence 
indicates gastric or duodenal ulcer (peptic ulcer).  Whenever 
possible, of course, laboratory findings should be used in 
corroboration of the clinical data.  

In this case there has never been a diagnosis of a peptic 
(gastric or duodenal) ulcer by a medical professional based 
upon a review of clinical evidence or clinical examination.  
The only diagnoses of ulcer disease were those reciting a 
mere history, as related by the Veteran, of having received a 
diagnosis of ulcer disease.  

Specifically, the service treatment record, dated sometime 
between September 1999 and July 2000, that the Veteran was 
given medication for "gastritis/ulcer" was not predicated 
upon an examination or laboratory findings.  Further clinical 
investigation led to differential diagnoses that included, 
among other possible diagnostic entities, peptic ulcer 
disease.  However, the EGD in August 1999 found gastritis and 
a hiatal hernia (for which service connection is in effect) 
but no ulcer, and even a private physician stated in August 
1999 that an upper endoscopy was essentially normal and 
without the bacteria associated with ulcer disease.  There 
were again no bacteria associated with ulcer disease found at 
the time of the April 2000 upper endoscopy, and although that 
study found inflammation of the duodenum and gastric antrum, 
there was no ulceration.  In fact, the August 2000 VA 
examiner found that despite the Veteran's report of a history 
of ulcer disease, there was no evidence currently or in the 
past of ulcer disease.  Further, subsequent clinical evidence 
has also not documented the presence of ulcer disease. 

VA is not required to accept the Veteran's uncorroborated 
statements or testimony of inservice events, and the 
postservice diagnoses of physician's relying upon such a 
history can be no better than the facts alleged by the 
Veteran.  Generally see Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); and 
Coghill v. Brown, 8 Vet. App. 342, 345 (1995).  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered through a 
layman sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Johnson v. Brown, 
8 Vet. App. 423, 427 (1995) (citing Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

Competent lay evidence is that which does not require 
specialized education, training, or experience and is 
provided by one with knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  However, competent medical evidence is that which is 
provided by one qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions, and may also include statements conveying sound 
medical principles found in medical treatises.  38 C.F.R. 
§ 3.159(a)(1), (2).  

Although the Veteran is competent to describe such symptoms 
as abdominal pain, as a lay person he is not competent, that 
is, not qualified through education, training, and expertise 
to offer an opinion on medical diagnosis or causation.  For 
this reason, the Board rejects the Veteran's statements as 
competent evidence to substantiate the claim that he has 
ulcer disease related to service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

In sum, a diagnosis of ulcer disease requires competent 
medical evidence, and here there is no competent medical 
evidence that the Veteran has ever had ulcer disease.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For these reasons, the preponderance of the evidence 
is against the claim and the reasonable-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  

III.  Higher Rating Claims

A. General Principles for Evaluating Disabilities

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Rating a service-connected disability 
requires that it be viewed historically, that reports be 
reconciled into a consistent picture to accurately reflect 
the elements of the disability and that the disability be 
described in terms of the person's function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  A higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. § 4.21.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

When the schedule does not provide a zero percent evaluation 
for in a Diagnostic Code, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

B. Analysis

Left Knee Retropatellar Pain Syndrome

The left knee disability is currently rated 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion).  Limitation of motion of the knee is rated under 
either Diagnostic Code 5260 (limitation of flexion) or 
Diagnostic Code 5261 (limitation of flexion).  And a separate 
rating may be assigned for each, that is, for limitation of 
flexion and for limitation of extension.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Separate ratings may also be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Codes 5003-
5010 and for instability of the knee under Diagnostic Code 
5257.  Under Diagnostic Code 5257, the criteria for a 10 
percent rating are either slight recurrent subluxation or 
slight instability.  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

In this case, while there are notations that the Veteran has 
arthritis in the left knee, it has never been radiologically 
documented.  

As for limitation of motion, flexion has been found to be 
full (140 degrees) or nearly full, except that the most 
recent examination found flexion was to 105 degrees.  As the 
criterion under Diagnostic Code 5260 for the next higher 
rating, 20 percent, for limitation of flexion is flexion 
limited to 30 degrees and as flexion is essentially normal 
with pain, the findings pertaining to limitation of flexion 
do not more nearly approximate or equate to flexion limited 
to 30 degrees, even considering functional loss due to pain 
and painful movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

As for limitation of extension, on repeated examinations 
extension was described as full or to 0 degrees, with the 
single exception in March 2006 wherein the extension was to 8 
degrees.  As the criterion under Diagnostic Code 5261 for a 
separate, 10 percent rating, is extension limited to 10 
degrees and as extension is overall essentially normal, the 
findings pertaining to extension, which has more consistently 
been found to be to 0 degrees, do not more nearly approximate 
or equate to extension limited to 10 degrees, even 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

As for a separate rating under Diagnostic Code 5257, the 
Board is acknowledges the Veteran's numerous subjective 
complaints, including locking.  However, with the single 
exception of mild joint laxity noted on private records in 
August 2006, there is generally no objective, that is, 
clinical, evidence of slight recurrent subluxation or slight 
instability to warrant a separate 10 percent rating, nor is 
there objective evidence of locking.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for the left knee disability.  38 U.S.C.A. § 5107(b).

Right Knee Retropatellar Pain Syndrome

The same evaluation criteria that listed above for the left 
knee are also applicable to the right knee.  

While there are notations that the Veteran has arthritis in 
the right knee, it has never been radiologically documented.  

As for limitation of motion, flexion has been found to be 
full or to 140 degrees, except that the recent examination 
found flexion was to 100 degrees.  As the criterion under 
Diagnostic Code 5260 for the next higher rating, 20 percent, 
for limitation of flexion is flexion limited to 30 degrees 
and as flexion is essentially normal with pain, the findings 
pertaining to limitation of flexion do not more nearly 
approximate or equate to flexion limited to 30 degrees, even 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

As for limitation of extension, on repeated examinations 
extension was described as full or to 0 degrees with the 
single exception in March 2006 wherein the extension was to 
10 degrees.  As the criterion under Diagnostic Code 5261 for 
a separate, 10 percent rating, is extension limited to 10 
degrees and as extension is overall essentially normal, the 
findings pertaining to extension which has consistently been 
found to be to 0 degrees, do not more nearly approximate or 
equate to extension limited to 10 degrees, even considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for a separate rating under Diagnostic Code 5257, the 
Board is acknowledges the Veteran's numerous subjective 
complaints, including locking.  However, there is no 
objective, that is, clinical, evidence of slight recurrent 
subluxation or slight instability to warrant a separate 10 
percent rating, nor is there objective evidence of locking.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for the left knee disability.  38 U.S.C.A. § 5107(b).

Irritable Bowel Syndrome with Cholecystectomy, Hiatal Hernia, 
and a History of Gastritis

A 10 percent rating for hypertrophic gastritis, identified by 
gastroscope, with small nodular lesions, and symptoms, 
warrants a 10 percent rating.  When chronic with multiple 
small eroded or ulcerated areas, and symptoms, 30 percent is 
warranted and when chronic with severe hemorrhages, or large 
ulcerated or eroded areas, 60 percent is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7307.  

Nonsymptomatic removal of the gall bladder (cholecystectomy) 
warrants a noncompensable rating.  With mild symptoms 10 
percent is warranted, and with severe symptoms a maximum 
rating of 30 percent is warranted.  38 C.F.R. § 4.114, 
Diagnostic Code 7318.  

Chronic cholecystitis (inflammation of the gall bladder) when 
mild warrants a noncompensable rating.  When moderate, with 
gall bladder dyspepsia, confirmed by X-ray, and with 
infrequent attacks (not over two or three a year) of gall 
bladder colic, with or without jaundice warrants 10 percent.  
When severe, with frequent attacks of gall bladder colic 
warrants 30 percent.  38 C.F.R. § 4.114, Diagnostic Code 
7314.  

Irritable colon syndrome (spastic colitis, mucous colitis) 
when mild with disturbances bowel function with occasional 
episodes of abdominal distress warrants a noncompensable 
rating.  When moderate, with frequent episodes of bowel 
disturbance with abdominal distress, 10 percent is warranted.  
When severe with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
a maximum rating of 30 percent is warranted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  

The criteria under 38 C.F.R. § 4.114, Diagnostic Code 7346 
for the next higher rating, 30 percent, for a hiatal hernia 
are persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment of health.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113.  

The evidence does not show that the Veteran has multiple 
small eroded or ulcerated areas of the stomach due to 
gastritis.  Although the Veteran has several symptoms listed 
under the criteria for a 30 percent rating under Diagnostic 
Code 7346, hiatal hernia, such as, epigastric distress, 
pyrosis, and regurgitation, the symptoms have not been found 
on repeated examinations to be productive of considerable 
impairment of health.  Even considering her multiple 
symptoms, the evidence does not show that there is severe 
impairment.  For example, she does not have more or less 
constant abdominal distress or frequent attacks of colic.  
Likewise, there is no evidence of jaundice.  

In absence of evidence of severe impairment or considerable 
impairment of health, the current symptomatology does not 
more nearly approximate or equate to the criteria for the 
next higher rating, 30 percent, under applicable criteria.   



Left Hallux Valgus with Flexion Deformities of the 3rd, 4th, 
and 5th toes

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, unilateral 
hallux valgus when operated with resection of the metatarsal 
head or when severe, if equivalent to amputation of the great 
toe, warrants a maximum rating of 10 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5281, severe 
unilateral hallux rigidus is to be rated as severe hallux 
valgus.  A Note to Diagnostic Code 5281 states that such a 
rating is not for combination with ratings for claw foot.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, hammer toe of 
a single toe warrants a noncompensable rating but when 
involving all toes, unilaterally, without claw foot, a 10 
percent rating is the highest and only evaluation assignable.  

Here, the Veteran does not have hammer toes of all toes of 
the left foot nor has he had resection of the metatarsal 
head.  Also, he does not have such impairment as to warrant 
evaluation as severe disability because his remaining 
function is greater than that which he would have if the left 
great toe were amputated.  Accordingly, an initial 
compensable schedular rating is not warranted at any time 
during the appeal. 

Right Hallux Valgus

As with the left foot, the Veteran does not have hammer toes 
of all toes of the right foot nor has he had resection of the 
metatarsal head.  Also, he does not have such impairment as 
to warrant evaluation as severe disability because his 
remaining function is greater than that which he would have 
if the right great toe were amputated.  Accordingly, an 
initial compensable schedular rating is not warranted at any 
time during the appeal. 

Migraine Headaches

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over last several months warrants a 10 percent rating and 
with less frequent attacks a noncompensable rating is 
assigned.  The criteria for a 30 percent rating for migraine 
headaches are characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  The 
criteria for the next higher rating, 50 percent, are very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The term "productive of economic inadaptability" does not 
require that a veteran be completely unable to work to 
qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. 
App. 440, 445-46 (2004).  

The VA examination in August 2000 found that the Veteran had 
brief - 2 to 4 hour - headaches once per month during which 
she experienced functional loss, for which she took over the 
counter medicines.  It is not until the VA examination on 
July 20, 2005, that she reported having severe, prostrating 
headaches every other month, lasting up to two days at a 
time, and accompanied by functional loss.  These headaches 
were in addition to her monthly headaches that were located 
behind her eyes.  This warrants a 10 percent disability 
rating.  

At the time of a VA examination in June 5, 2008, it was 
reported that she had headaches two or three times monthly, 
but only half of these were prostrating.  This evidence 
supports a 30 percent disability rating, in light of having a 
prostrating headache each month.  

However, there was no evidence of a prostrating headache 
averaging one in 2 months prior to the July 20, 2005 VA 
examination.  Likewise, prior to the June 5, 2008 VA 
examination, there was no evidence of a prostrating headache 
monthly.  Although on a VA outpatient record in November 
2006, the Veteran reported migraines on a weekly basis for 
two months, there is no objective evidence that these 
headaches were prostrating or that such a pattern of 
headaches continued over several months, particularly as they 
were precipitated by weather changes and sinus congestion.  
Therefore, a rating in excess of 10 percent is not warranted 
prior to the July 20, 2005 VA examination and a rating in 
excess of 30 percent is not warranted prior to the June 5, 
2008 VA examination.  

Moreover, there is no evidence that the migraine headaches 
are productive of severe economic inadaptability.  That is, 
the July 20, 2005 VA examination noted that the Veteran had 
only missed two to three days of work in the last year due to 
her migraines.  The June 5, 2008 VA examination noted no more 
than some increased absenteeism and impairment of 
occupational activities.  The evidentiary record is otherwise 
devoid of an indication that the migraine headaches cause 
severe economic inadaptability.  

C.  Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claims should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The governing norm in an exceptional case is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The record contains no objective evidence that the Veteran's 
service-connected disabilities considered in this appeal have 
resulted in marked interference with employment beyond that 
interference contemplated by the assigned evaluation or have 
necessitated frequent periods of hospitalization.  The 
statements to the effect that certain disabilities have 
caused increased absenteeism, such as migraines and 
gastrointestinal disorders, and that she had to quit work in 
August 2007 due to bilateral knee and foot pain, were not 
accompanied by any documentation, such as employment or 
medical records, to support her claim or to show marked 
interference.  While she was hospitalized for 
gastrointestinal problems in 2001, there is no evidence of 
frequent hospitalization for any of the disabilities.  For 
these reasons, the disability picture is not so exceptional 
or unusual as to render impractical the application of the 
regular schedular criteria.  Therefore, referral of the claim 
for extraschedular consideration is not warranted.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Service connection for ulcer disease is denied. 

An initial rating in excess of 10 percent for retropatellar 
pain syndrome of the left knee is denied.   

An initial rating in excess of 10 percent for retropatellar 
pain syndrome of the right knee is denied.  

An initial rating in excess of 10 percent for irritable bowel 
syndrome with cholecystectomy, hiatal hernia, and a history 
of gastritis is denied.  

An initial compensable rating for left hallux valgus with 
flexion deformities of the 3rd, 4th, and 5th toes is denied.  

An initial compensable rating for right hallux valgus is 
denied.

An initial compensable rating prior to July 20, 2005, for 
migraine headaches, is denied.  

A 10 percent rating effective July 20, 2005, and a 30 percent 
rating effective June 5, 2008, for migraine headaches, are 
granted, subject to applicable law and regulations governing 
monetary benefits.  


REMAND

On VA psychiatric examination in July 2000 it was noted that 
the Veteran had brought her service treatment records with 
her, but they contained no psychiatric information.  It was 
reported that she had no psychiatric history and had never 
been a psychiatric inpatient or received any kind of 
counseling or therapy.  She had never seen a psychiatrist or 
taken psychotropic drugs.  She had never abused illegal drugs 
or had a problem with alcohol and had never been in a 
substance abuse program.  She had a history of a great number 
of gastrointestinal problems and had several gastrointestinal 
diagnoses.  She also complained of knee pain and headaches.  
She did not describe any symptoms consistent with an Axis I 
psychiatric disorder but complained of difficulties dealing 
with her physical problems, including gastrointestinal 
problems and stress at work.  She also had some marital and 
financial problems.  

On mental status evaluation it was noted that the Veteran was 
highly somatic.  She denied feelings of depression and said 
she was not anxious but sometimes felt stressed at work and 
by some marital and financial problems.  The diagnosis was 
life circumstance problems.  It was reported that her only 
problems appeared to be general life circumstances and that 
there was no evidence of any kind of psychiatric illness.  

On VA general medical examination in August 2000, it was 
reported that the Veteran was taking an anti-depressant.  She 
also reported that Phenegran caused weakness, depression, and 
anxiety.  

A discharge summary of hospitalization in June 2002 at the 
Norton Hospital reflects diagnoses that included a 
somatization disorder.  A handwritten notation, apparently by 
the Veteran, indicates that this was erroneous and that she 
had had a reaction to medication, i.e., Nexium.  

In April 2003 J. P., M.D. reported that he had treated the 
Veteran since October 2000 due to multiple medical problems.  
Here medical problems included an essential tremor and 
anxiety.  It was reported that she had permanent anxiety as a 
co-morbid condition that worsened all of her medical 
problems.  It was felt that she needed less "anxiogenic" 
activities as well as lifestyle changes.  

A July 2004 VA outpatient treatment reflects a diagnosis of a 
depressive disorder, not otherwise specified.  A September 
2004 VA outpatient treatment record indicates that the 
Veteran's Nexium had caused her to experience tremors.  

On VA psychiatric examination in October 2005, the diagnosis 
was a depressive disorder, not otherwise specified, secondary 
to medical condition.  

As the evidence suggests that the Veteran now has an acquired 
psychiatric disorder, which may be related, at least in part, 
to multiple gastrointestinal problems, a VA examination is 
necessary to clarify the diagnosis and etiology.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder.  
The claims folder should be made 
available to the examiner for review.  
The examiner is asked to furnish an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder is (a) 
related to the Veteran's period of 
service from November 1995 to September 
2000, or (b) proximately due to or the 
result of her service-connected 
disabilities, including any medication(s) 
for such.  In this regard, the examiner 
is asked to comment on whether or not 
Phenergan or Nexium play a role in the 
development of psychiatric symptoms, and 
if so, whether such symptoms are a 
manifestation of a chronic psychiatric 
disorder or are only temporary.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

2. After the above development has been 
completed, readjudicate the claim.  If 
the benefits sought remains denied, 
furnish the Veteran and her 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


